Citation Nr: 1311133	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-49 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that rating decision, the RO increased the assigned evaluation from 30 to 50 percent disabling, effective from July 10, 2008 (date of the claim for increased rating).  The Veteran perfected an appeal.  

In February 2013, the Veteran testified before the undersigned Board member during a videoconference from the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence demonstrates that his PTSD has been manifested by symptomatology that more closely approximates total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a grant of 100 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

The Veteran's PTSD was evaluated under Diagnostic Code 9411.  Regulations pertaining to the criteria for evaluating psychiatric disorders, including PTSD, provide for a 50 percent disability rating is warranted when psychiatric disability causes occupational and social impairment with reduced reliability and productivity.  Disability is due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A70 percent disability rating there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks entitlement to an initial evaluation in excess of 50 percent for his PTSD.  Initially, the Board will first address what symptomatology attributed to the Veteran's nonservice-connected schizophrenia can and cannot be separated from his service-connected PTSD.  Then, the Board will evaluate the Veteran's PTSD disability over the entire period under appeal.  

Symptomatology Associated with Nonservice-Connected Schizophrenia

Initially, the Board observes that the Veteran's medical records reflect nonservice-connected Axis I diagnosis of schizophrenia   See VA mental health treatment records dated 2008 to 2011, and the reports of VA psychiatric examination in February 2009 and October 2011.  In the February 2009 VA examination report, the examiner noted that the Veteran has diagnoses of schizophrenia and PTSD, but his symptoms for each diagnosis could be separated and do not overlap.  This medical conclusion was confirmed by the October 2011 VA examiner.  In evaluating a psychiatric disability, the Board is mindful that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  

In this case, the medical evidence indicates that symptoms of hallucinations, flatten affect, impaired reality contact, and impaired social functioning, are attributable to the Veteran's schizophrenia.  Moreover, it is felt that those symptoms are the primary source of the Veteran's total functional impairment.  See VA examination reports dated in February 2009 and October 2011.  However, it remains unclear from the evidence of record the degree to which each disorder contributes to his overall degree of social and occupational impairment.  

In this regard, although the February 2009 VA examiner considered the Veteran's PTSD and schizophrenia to be separate psychiatric disorder and his symptoms for each diagnosis do not overlap, the examiner did not specifically identify what symptomatology was solely attributable to the Veteran's schizophrenia.  The examiner did, however, attribute the Veteran's lack of motivation to work and his poor social functioning to his PTSD disability.  When specifically instructed to provide a medical opinion on what symptomatology was associated with each of the Veteran's diagnosed psychiatric disorders, the October 2011 VA examiner opined that the Veteran's PTSD was primarily manifested by his nightmares and flashbacks of combat that resulted in sleep impairment, fatigue, avoidance of others, and depressed mood.  The October 2011 VA examiner felt that the Veteran's schizophrenia was primarily manifested by daily hallucinations that resulted in impaired reality contact, impaired social functioning and flattened affect.  The October 2011 VA examiner ultimately opined that the Veteran's "social impairment was likely related to his schizophrenia but which may be aggravated by his PTSD that resulted in very limited personal relationships and interactions with others."  

Given the February 2009 VA examiner's assessment that the Veteran's PTSD disability was manifested by his poor social functioning, and the October 2011 VA examiner's opinion that his social impairment caused by his schizophrenia was likely aggravated by his PTSD, the Board cannot separate the degree to which each distinct disorder contributes to his overall level of social and occupational impairment.  As such, the full degree of the Veteran's impaired social and occupational functioning will be considered in the evaluation of his service-connected disability during the entire period under appeal.   Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102. 

In contrast, the October 2011 VA examiner's medical conclusion that clearly shows that the Veteran's hallucination symptomatology, to include his impaired reality contact, is solely attributable to his non-service connected schizophrenia and can be separated from his service-connected PTSD disability.  See Mittleider, 11 Vet. App. at 182.  There is no medical opinion to the contrary.  The Board is also cognizant that the Veteran has not asserted that his hallucinations are related to his PTSD. See February 2013 Board hearing transcript, pages 2 and 3.  Therefore, the persuasive evidence of record indicates that the Veteran's hallunications is not part of his service-connected psychiatric disability, and that symptomatology will not considered in determining the Veteran's entitlement to an increased rating for his service-connected disability. 

Evaluation of Service-Connected PTSD Disability 

The Board now turns to the evaluation of the Veteran's service-connected PTSD, and whether the evidence of records shows that the severity of his disability warrants an evaluation in excess of 50 percent.  

In this case, the evidence for consideration includes VA outpatient treatment records and the reports of two VA examinations.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance for an increased evaluation of a 100 percent and the appeal will be allowed.

The Veteran underwent his first VA psychiatric examination in February 2009.  That examination report shows that the Veteran was receiving treatment for his schizophrenia and PTSD at the VA medical center.  The Veteran reported that he lives alone, although he was still married to his wife, and he has limited social interaction with others and he did not participate in activities with others.  The examiner opined that the degree and quality of the Veteran's social relationships are poor. 

On mental status examination, the February 2009 VA examiner observed that the Veteran had a disheveled appearance, but he had the ability to maintain minimum personal hygiene.  He had impaired attention and focus.  His affect was constricted and his mood was anxious.  He complained of sleep impairment where he awakes often from sleep and then feels tired and irritable during the day.  He reported waking up several times because of nightmares related to his combat experiences.  The examiner assessed the Veteran with significant cognitive impairment in attention, concentration, and memory functions.  The Veteran had pre-occupied thought content on one or two topics.  He was orient, and his judgment and insight were intact.  There was no evidence of inappropriate behavior or obsessive and ritualistic behavior.  The Veteran denied experiencing panic attacks, and suicidal and homicidal thoughts.  Impulse control was fair, but without episodes of violence.  The Veteran was diagnosed with PTSD and schizophrenia.  The examiner opined that the Veteran "lacks the motivation to work because of persisting PTSD symptoms, he does not feel close to people and fights with his wife often [resulted in separation, but not divorce] and prefers to live alone, is afraid of crowds, avoids people, isolates himself, does not want to socialize with people, stays home all the time."  The February 2009 VA examiner found that the Veteran's overall mental status caused him total occupational and social impairment and assigned a GAF scale scored of 45.  

Subsequent VA outpatient treatment records show that the Veteran was evaluated with a GAF scaled score between 42 and 45.  These treatment records also show that the Veteran reported hallucinations on at least a weekly basis.  The Veteran's appearance was consistently noted to be disheveled.  He had limited social interaction with others.  He complained of nightmares about his combat experiences that resulted in sleep impairment and daily fatigue.  

The Veteran underwent his second VA examination in October 2011.  The examination report shows that the Veteran complained of nightly nightmares of combat that affected his ability to obtain restful sleep.  The Veteran lived alone although he was still married to his wife.  Reportedly, he and his wife speak to each other every day on the telephone and his wife pays a caregiver to assist the Veteran in his home.  The examiner noted that other than speaking with two of his neighbors on occasion, the Veteran had an isolated life.  The Veteran reported that he was "comfortable being a loner" and he was "mostly pretty happy and satisfied."   The examiner noted that the Veteran drinks heavily and he has received emergency medical treatment for fall-related injuries related to his drinking.  The examiner observed that the Veteran's PTSD was primarily manifested by his nightmares and flashbacks of combat that resulted in sleep impairment, fatigue, avoidance of others, and depressed mood.  The Veteran had markedly diminished interest or participation in significant activities, feeling of detachment and estrangement from others, and restricted range of affect.  He has difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's overall psychiatric problems resulted in occupational and social impairment in most areas and the Veteran was assigned a GAF scaled score of 43.  

In February 2013, the Veteran testified before the undersigned during a videoconference hearing.  During the hearing, the Veteran provided credible testimony about his symptomatology due to his PTSD.  He reported that he had symptoms of memory, forgetfulness, difficulty communicating with others, and nightmares about combat that resulted in sleep impairment.  He felt that his primary difficulty caused by his PTSD disability was his inability to control his behavior.  Although he denied having arguments or fights with others, he expressed his difficulty in socializing with others because of his PTSD symptomatology.   

After a thorough analysis of the record, the Board finds the evidence of record more closely approximates the criteria for an increased evaluation of 100 percent.  Although there is no evidence of gross impairment in thought processes, disorientation, or memory loss, there is evidence that the Veteran's PTSD symptomatology totally impacts his occupation and social functioning.  Specifically, the evidence of record shows that the Veteran has significant impaired social functioning where he has difficulty being around others and relating to others.  He leads a very isolated life where he lives alone and only has interpersonal contact with his caregiver.  He talks to his wife on the phone, but they are unable to live together because of the Veteran's irritability and anger management problems.   The medical evidence and the Veteran's testimony shows that he has an intermittent inability to perform activities of daily living, including maintenance of his personal hygiene and lack of motivation to perform tasks.  In addition, nearly every record describes the Veteran's symptomatology as serious, as indicated by an assigned GAF scaled score between 42 and 45.   Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); (observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness" under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Moreover, the February 2008 VA examiner assessed that the Veteran's symptomatology results in total occupational and social impairment.  Although the February 2009 VA examiner did not delineate what degree of impairment was solely attributable to the Veteran's PTSD disability as opposed to the degree caused by his schizophrenia, the examiner did opine that the Veteran's PTSD disability cause him significant cognitive defects and total impaired social functioning.  The Board acknowledges that the October 2011 VA examiner found the Veteran's overall disability only caused him occupational and social impairment in most areas.  However, both VA examiners observed that the Veteran's PTSD disability eliminates his motivation to work or engage in significant activities.

Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  In this case, there is a question as to whether the Veteran's PTSD symptoms warrant a 70 or 100 percent rating under diagnostic code 9411.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 100 percent schedular rating under diagnostic code 9411.  Accordingly, a total schedular rating for PTSD is assigned for the entire rating period.



ORDER

An increased total disability evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


